GUARANTY OF PAYMENT

This GUARANTY OF PAYMENT dated as of March      , 2008 (this “Guaranty”), is
executed by GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation
(“Guarantor”), to and for the benefit of LASALLE BANK NATIONAL ASSOCIATION, a
national banking association, (“Lender”), its successors and assigns.

R E C I T A L S:

A. Lender has agreed to loan the principal amount of $5,800,000.00 (the “Loan”)
to G&E Healthcare REIT Fort Road Medical, LLC, a Delaware limited liability
company (the “Borrower”).

B. As a condition precedent to the Lender’s extension of the Loan to the
Borrower and in consideration therefor, the Lender has required the execution
and delivery of (i) this Guaranty by the Guarantor, (ii) that certain Promissory
Note dated even date herewith, executed by the Borrower and made payable to the
order of the Lender (the “Note”), evidencing the Loan, (iii) that certain
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
dated as of even date herewith, executed by the Borrower for the benefit of the
Lender (the “Mortgage”) encumbering the real property, improvements and
personalty described therein (the “Premises”), and (iv) the other Loan Documents
(as defined in the Note). All capitalized terms not defined herein shall have
the meaning ascribed to them in the Mortgage.

C. Guarantor has a direct or indirect ownership interest in Borrower and, having
a financial interest in the Premises, has agreed to execute and deliver this
Guaranty to the Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

A G R E E M E N T S:

1. Guaranty of Payment. The Guarantor hereby unconditionally, absolutely and
irrevocably guaranties to Lender the punctual payment and performance when due,
whether at stated maturity or by acceleration or otherwise, of the indebtedness
and other obligations of the Borrower to Lender evidenced by the Note and any
other amounts that may become owing by the Borrower under the Loan Documents
(such indebtedness, obligations and other amounts are hereinafter referred to as
“Payment Obligations”), subject to the limitations set forth in Section 23
below. This Guaranty is a present and continuing guaranty of payment and not of
collectability, and Lender shall not be required to prosecute collection,
enforcement or other remedies against the Borrower or any other guarantor of the
Payment Obligations, or to enforce or resort to any collateral for the repayment
of the Payment Obligations or other rights or remedies pertaining thereto,
before calling on the Guarantor for payment. If for any reason the Borrower
shall fail or be unable to pay, punctually and fully, any of the Payment
Obligations when due and payable, the Guarantor shall pay such obligations to
Lender, in full immediately upon demand, subject to the limitations set forth in
Section 23 below. One or more successive actions may be brought against the
Guarantor, as often as Lender deems advisable, until all of the Payment
Obligations are paid and performed in full, subject to the limitations set forth
in Section 23 below. The Payment Obligations, together with all other payment
and performance obligations of the Guarantor hereunder, are referred to herein
as the “Obligations”.

2. Representations and Warranties. The following shall constitute
representations and warranties of the Guarantor, and the Guarantor hereby
acknowledges that Lender intends to make the Loan in reliance thereon:

(a) The Guarantor is not in default, and no event has occurred which, with the
passage of time and/or the giving of notice, would constitute a default, under
any agreement to which the Guarantor is a party, the effect of which will impair
performance by the Guarantor of its obligations under this Guaranty. Neither the
execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order, or will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of any indenture, mortgage, deed of
trust, instrument, document, agreement or contract of any kind that creates,
represents, evidences or provides for any lien, charge or encumbrance upon any
of the property or assets of the Guarantor, or any other indenture, mortgage,
deed of trust, instrument, document, agreement or contract of any kind to which
the Guarantor is a party or to which the Guarantor or the property of the
Guarantor may be subject.

(b) There are no litigation, arbitration, governmental or administrative
proceedings, actions, examinations, claims or demands pending against Guarantor,
or to the knowledge of the Guarantor, threatened against Guarantor that could
reasonably be expected to adversely affect performance by the Guarantor of its
obligations under this Guaranty.

(c) Neither this Guaranty nor any statement or certification as to facts
previously furnished or required herein to be furnished to Lender by the
Guarantor, contains any material inaccuracy or untruth in any representation,
covenant or warranty or omits to state a fact material to this Guaranty.

3. Continuing Guaranty. The Guarantor agrees that performance of the Obligations
by the Guarantor shall be a primary obligation, shall not be subject to any
counterclaim, set-off, abatement, deferment or defense based upon any claim that
the Guarantor may have against Lender, the Borrower, any other guarantor of the
Obligations or any other person or entity, and shall remain in full force and
effect without regard to, and shall not be released, discharged or affected in
any way by, any circumstance or condition (whether or not the Guarantor shall
have any knowledge thereof), including without limitation:

(a) any lack of validity or enforceability of any of the Loan Documents;

(b) any termination, amendment, modification or other change in any of the Loan
Documents, including, without limitation, any modification of the interest
rate(s) described therein;

(c) any furnishing, exchange, substitution or release of any collateral securing
repayment of the Loan, or any failure to perfect any lien in such collateral;

(d) any failure, omission or delay on the part of the Borrower, the Guarantor,
any other guarantor of the Obligations or the Lender to conform or comply with
any term of any of the Loan Documents or any failure of the Lender to give
notice of any Event of Default (as defined in the Mortgage);

(e) any waiver, compromise, release, settlement or extension of time of payment
or performance or observance of any of the obligations or agreements contained
in any of the Loan Documents;

(f) any action or inaction by the Lender under or in respect of any of the Loan
Documents, any failure, lack of diligence, omission or delay on the part of the
Lender to perfect, enforce, assert or exercise any lien, security interest,
right, power or remedy conferred on it in any of the Loan Documents, or any
other action or inaction on the part of Lender;

(g) any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, readjustment, assignment for the benefit of creditors, composition,
receivership, liquidation, marshalling of assets and liabilities or similar
events or proceedings with respect to the Borrower, the Guarantor or any other
guarantor of the Obligations, as applicable, or any of their respective property
or creditors, or any action taken by any trustee or receiver or by any court in
any such proceeding;

(h) any merger or consolidation of the Borrower into or with any entity, or any
sale, lease or transfer of any of the assets of the Borrower, the Guarantor or
any other guarantor of the Obligations to any other person or entity;

(i) any change in the ownership of the Borrower or any change in the
relationship between the Borrower, the Guarantor or any other guarantor of the
Obligations, or any termination of any such relationship;

(j) any release or discharge by operation of law of the Borrower, the Guarantor
or any other guarantor of the Obligations from any obligation or agreement
contained in any of the Loan Documents; or

(k) other than satisfaction of the Obligations in full, any other occurrence,
circumstance, happening or event, whether similar or dissimilar to the foregoing
and whether foreseen or unforeseen, which otherwise might constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
which otherwise might limit recourse against the Borrower or the Guarantor to
the fullest extent permitted by law.

4. Waivers. To the extent permitted by law, the Guarantor expressly and
unconditionally waives (i) notice of any of the matters referred to in Section 3
above, (ii) all notices which may be required by statute, rule of law or
otherwise, now or hereafter in effect, to preserve intact any rights against the
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under any of the Loan Documents and notice of any
Event of Default or any failure on the part of the Borrower, the Guarantor or
any other guarantor of the Obligations to perform or comply with any covenant,
agreement, term or condition of any of the Loan Documents, (iii) any right to
the enforcement, assertion or exercise against the Borrower, the Guarantor or
any other guarantor of the Obligations of any right or remedy conferred under
any of the Loan Documents, (iv) any requirement of diligence on the part of any
person or entity, (v) any requirement on the part of Lender to exhaust any
remedies or to mitigate the damages resulting from any default under any of the
Loan Documents, and (vi) any notice of any sale, transfer or other disposition
of any right, title or interest of Lender under any of the Loan Documents.
Furthermore, Guarantor hereby acknowledges and agrees, subject to Section 23
below, it shall remain liable for any deficiency which may be owing to Lender
after a foreclosure sale of the Premises and Guarantor expressly and
unconditionally waives the provisions of Minn. Stat. Section 582.30, Subd. 2.

5. Subordination. The Guarantor agrees that any and all present and future debts
and obligations of the Borrower to the Guarantor are hereby subordinated to the
claims of the Lender and are hereby assigned by the Guarantor to Lender as
security for the Obligations and the obligations of the Guarantor under this
Guaranty.

6. Subrogation Waiver. Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by the Guarantor
or the Borrower as a preferential or fraudulent payment have expired, the
Guarantor agrees not to exercise any rights or claims to indemnification,
contribution, reimbursement, subrogation and payment which the Guarantor may now
or hereafter have by and from the Borrower and the successors and assigns of the
Borrower, for any payments made by the Guarantor to Lender, including, without
limitation, any rights which might allow the Borrower, the Borrower’s
successors, a creditor of the Borrower, or a trustee in bankruptcy of the
Borrower to claim in bankruptcy or any other similar proceedings that any
payment made by the Borrower or the Borrower’s successors and assigns to Lender
was on behalf of or for the benefit of the Guarantor and that such payment is
recoverable by the Borrower, a creditor or trustee in bankruptcy of the Borrower
as a preferential payment, fraudulent conveyance, payment of an insider or any
other classification of payment which may otherwise be recoverable from Lender.

7. Reinstatement. The obligations of the Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the obligations of the
Guarantor under this Guaranty is rescinded or otherwise must be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Guarantor or the Borrower or otherwise, all as though such
payment had not been made.

8. Financial Statements. Guarantor represents and warrants to Lender that
(a) the financial statements of Guarantor previously submitted to Lender are
true, complete and correct in all material respects, disclose all actual and
contingent liabilities to the extent required by GAAP, and fairly present, in
all material respects, the financial condition of Guarantor, and do not contain
any untrue statement of a material fact or omit to state a fact material to the
financial statements submitted or this Guaranty, and (b) no material adverse
change has occurred in the financial statements from the dates thereof until the
date hereof. Guarantor covenants and agrees to furnish to Lender or its
authorized representatives information regarding the business affairs,
operations and financial condition of Guarantor, including, the financial
statements and other financial information described in the Loan Documents when
required thereunder, as such person may reasonably request from time to time.

9. Financial Covenant. At all times until the Loan has been repaid in full,
Guarantor shall comply with Section 16 of the Certificate of Representations and
Warranties, executed by Borrower and Guarantor as of the date hereof..

10. Transfers; Sales, Etc. The Guarantor shall not sell, lease, transfer, convey
or assign any of its assets, unless such sale, lease, transfer, conveyance or
assignment will not have a material adverse effect on the business or financial
condition of the Guarantor or its ability to perform its obligations hereunder.
In addition, the Guarantor shall neither become a party to any merger or
consolidation, nor, except in the ordinary course of its business consistent
with past practices, acquire all or substantially all of the assets of, a
controlling interest in the stock of, or a partnership or joint venture interest
in, any other entity.

11. Enforcement Costs. If: (a) this Guaranty, is placed in the hands of one or
more attorneys for collection or is collected through any legal proceeding;
(b) one or more attorneys is retained to represent Lender in any bankruptcy,
reorganization, receivership or other proceedings affecting creditors’ rights
and involving a claim under this Guaranty, or (c) one or more attorneys is
retained to represent Lender in any other proceedings whatsoever in connection
with this Guaranty, then the Guarantor shall pay to Lender upon demand all fees,
costs and expenses incurred by Lender in connection therewith, including,
without limitation, reasonable attorney’s fees, court costs and filing fees, in
addition to all other amounts due hereunder (“Enforcement Costs”).

12. Successors and Assigns; Joint and Several Liability. This Guaranty shall
inure to the benefit of Lender and its successors and assigns. This Guaranty
shall be binding on the Guarantor and the successors and assigns of the
Guarantor. It is agreed that the liability of the Guarantor hereunder is several
and independent of any other guarantees or other obligations at any time in
effect with respect to the Obligations or any part thereof and that the
liability of the Guarantor hereunder may be enforced regardless of the
existence, validity, enforcement or non-enforcement of any such other guarantees
or other obligations. Guarantor and any party who may join in this Guaranty
agree and acknowledge that the liability of Guarantor and each additional party
hereunder is joint and several.

13. No Waiver of Rights. No delay or failure on the part of Lender to exercise
any right, power or privilege under this Guaranty or any of the other Loan
Documents shall operate as a waiver thereof, and no single or partial exercise
of any right, power or privilege shall preclude any other or further exercise
thereof or the exercise of any other power or right, or be deemed to establish a
custom or course of dealing or performance between the parties hereto. The
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law. No notice to or demand on the Guarantor in
any case shall entitle the Guarantor to any other or further notice or demand in
the same, similar or other circumstance.

14. Modification. The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought. No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of Lender.

15. Joinder. Any action to enforce this Guaranty may be brought against the
Guarantor without any reimbursement or joinder of the Borrower or any other
guarantor of the Obligations in such action.

16. Severability. If any provision of this Guaranty is deemed to be invalid by
reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, the Guarantor and Lender
shall negotiate an equitable adjustment in the provisions of the same in order
to effect, to the maximum extent permitted by law, the purpose of this Guaranty
and the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.

17. Applicable Law. This Guaranty is governed as to validity, interpretation,
effect and in all other respects by laws and decisions of the State of
Minnesota.

18. Notices. All notices, communications and waivers under this Guaranty shall
be in writing and shall be (a) delivered in person, (b) mailed, postage prepaid,
either by registered or certified mail, return receipt requested, or (c) sent by
overnight express carrier, addressed in each case as follows:

         
To the Lender:
  LaSalle Bank National Association
 
  135 South LaSalle Street
 
  Suite 1225
 
  Chicago, Illinois 60603
 
  Attn: Commercial Real Estate Division
With a copy to:
  Schwartz Cooper Chartered
 
  180 North LaSalle Street
 
  Suite 2700
 
  Chicago, Illinois 60601
 
  Attn: Michael S. Kurtzon, Esq.
To the Guarantor:
  NNN Healthcare/Office REIT, Inc.
 
  c/o Triple Net Properties, LLC
 
  1551 North Tustin Avenue
 
  Suite 200
 
  Santa Ana, California 92705
 
  Attn: Andrea Biller, Esq.
With a copy to:
  Cox Castle & Nicholson LLP
 
  2049 Century Park East, 28th Floor
 
  Los Angeles, California 90067
 
  Attn: Kevin Kinigstein, Esq.

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next federal banking day immediately following the day
sent, or (iii) if sent by registered or certified mail, then on the earlier of
the third federal banking day following the day sent or when actually received.

19. CONSENT TO JURISDICTION. TO INDUCE LENDER TO ACCEPT THIS GUARANTY, THE
GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO, ILLINOIS. THE
GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT LOCATED
WITHIN COOK COUNTY, ILLINOIS, WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO THE
GUARANTOR AT THE ADDRESS STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT.

20. WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF LENDER TO
ACT IN A COMMERCIALLY REASONABLE MANNER OR THE EXPIRATION OF THE STATUTE OF
LIMITATIONS, THE GUARANTOR WAIVES EVERY PRESENT AND FUTURE DEFENSE (OTHER THAN
THE DEFENSE OF PAYMENT IN FULL), CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH
THE GUARANTOR OR THE BORROWER MAY NOW HAVE OR HEREAFTER MAY HAVE TO ANY ACTION
BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF THE LOAN DOCUMENTS. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

21. WAIVER OF JURY TRIAL. THE GUARANTOR AND LENDER (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY. THE GUARANTOR AGREES THAT THE GUARANTOR WILL NOT
ASSERT ANY CLAIM AGAINST LENDER, AND LENDER AGREES THAT IT WILL NOT ASSERT ANY
CLAIM AGAINST GUARANTOR IN EACH CASE, ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

22. Facsimile Signatures. Receipt of an executed signature page to this Guaranty
by facsimile or other electronic transmission shall constitute effective
delivery thereof.

23. Limitation of Liability. Notwithstanding anything to the contrary contained
herein, the Payment Obligations of the Guarantor under this Guaranty shall be
limited to the payment of (i) the sum of Two Million Nine Hundred Thousand and
00/100 Dollars ($2,900,000.00), plus (ii) interest on the foregoing amount from
and after the date of written demand from the Lender to the Guarantor for
payment, at a per annum rate of interest equal to the Default Rate (as defined
in the Note), plus (iii) all Enforcement Costs; provided, however, that at all
times prior to the payment in full of the Obligations, the Guarantor shall have:

(a) unlimited liability with respect to the guaranty of the payment and
performance of the Obligations if (i) there is fraud by the Borrower or the
Guarantor with respect to the Loan, (ii) a Prohibited Transfer (as defined in
the Mortgage) occurs, (iii) the Borrower contests, delays or otherwise hinders
any action taken by the Lender in connection with the appointment of a receiver
for the Premises or the foreclosure of the liens, mortgages or other security
interests created by any of the Loan Documents, or (iv) the Borrower voluntarily
files for bankruptcy or is involuntarily placed into bankruptcy by an affiliate,
accountant, attorney, or other representative of the Borrower and such
involuntary bankruptcy is not dismissed within sixty (60) days after the filing
thereof; and

(b) personal liability for the payment of the Additional Liabilities (as
hereinafter defined) without regard to the limitation of liability set forth
above, which amount shall be due and payable to the Lender on demand and shall
be limited to any actual loss incurred by Lender. As used herein, the
“Additional Liabilities” of the Guarantor shall mean an amount equal to the sum
of the following:

(i) all damages, expenses or costs suffered or incurred by the Lender as a
result of any knowingly false material misrepresentation in any of the Loan
Documents;

(ii) all damages, expenses or costs suffered or incurred by the Lender as a
result of physical waste with respect to any portion of the Premises;

(iii) all damages, expenses or costs suffered or incurred by the Lender as a
result of the removal or disposal of any property in which the Lender has a
security interest in violation of the terms and conditions of the Loan
Documents;

(iv) all damages, expenses or costs suffered or incurred by the Lender as a
result of claims for compensation asserted by any real estate broker not
employed by the Lender or as a result of any such broker’s liens on the Premises
or mechanic’s or materialmen’s liens not expressly permitted or contested under
the Mortgage;

(v) all damages, expenses or costs suffered or incurred by the Lender as a
result of the application of any insurance proceeds or condemnation awards (to
the full extent of such proceeds or awards) not permitted by the Mortgage or the
failure of the Borrower to maintain the insurance coverages required by the
Mortgage where the Borrower has funds available to pay for such coverages;

(vi) all revenues received by or on behalf of the Borrower from the operation or
ownership of the Premises after the Lender has notified the Borrower of an Event
of Default under any of the provisions of the Loan Documents, less only that
portion of such revenues which is (A) actually used by the Borrower to operate
the Premises in the ordinary course of business and such use is approved in
writing by the Lender or (B) paid to the Lender;

(vii) all security deposits provided for in any leases for any part of the
Premises (together with interest thereon to the extent that interest is payable
under such leases) which are not used in the ordinary course of business to cure
defaults by tenants depositing the same, returned to tenants in accordance with
the terms of their leases or paid over to Lender and all lease termination fees
payable for terminating any such leases which are not paid jointly to Borrower
and Lender; and

(viii) all damages, expenses or costs suffered or incurred by the Lender as a
result of the nonpayment of real estate taxes; and

(ix) all damages, expenses or costs suffered or incurred by the Lender as a
result of the misappropriation of rental payments paid more than one month in
advance.

Under no circumstances shall the liability of the Guarantor hereunder be reduced
by, from or as a result of any payment to or amount realized by the Lender from
any rents, deposits, insurance proceeds, condemnation awards, proceeds from
bankruptcy sale, foreclosure or any conveyance in lieu of foreclosure or from
any other profits, avails, revenues or proceeds derived from the Premises, and
only payments made to the Lender by the Guarantor out of its personal funds not
derived from the Premises after demand therefor by the Lender shall be applied
against such liability. Furthermore, the foregoing limitation on liability shall
not limit the liability of the Guarantor that may arise out of the obligations
set forth in that certain Environmental Indemnity Agreement dated as of even
date herewith, jointly and severally executed by the Guarantor and the Borrower
to and for the benefit of the Lender (the “Environmental Indemnity”), the intent
being that the Guarantor shall have unlimited liability with respect to such
other covenants, representations, warranties and other provisions, and under the
Environmental Indemnity.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty of Payment as of
the date first above written.

 
GRUBB & ELLIS HEALTHCARE REIT, INC., a Maryland corporation
By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer

2